Me. Justice MacLeaey
delivered the opinion of the court.
The appellant in the above-mentioned case was charged in the Justice of the Peace court of San G-ermán with the crime of carrying forbidden arms, and upon being found guilty he appealed to the District Court of Mayagüez, which, on January 14 of the current year, also found him guilty of the crime charged and sentenced him to imprisonment for 40 days, or to pay a fine of $40, and the costs. An appeal having been taken from this judgment to this Supreme Court, and the transcript of the record having been examined, no bill of exceptions or statement of facts, which might indicate the grounds of the appeal, is found, or the evidence heard at the trial; nor does any error whatsoever appear to have been committed which would justify the reversal of the judgment appealed from, and consequently we propose that it be affirmed in every respect, with the costs of the appeal against the appellant.

Affirmed.

Acting Chief Justice Hernández and Justices Figueras and Wolf concurred.